¶58 (concurring in dissent) — This case presents valid, competing concerns. The public has an interest in open court proceedings and records. Ignacio Encarnación and Norma Karla Farias have an interest in obtaining housing without having their status as defendants in a dismissed unlawful detainer action used against them. While most of the attention in this case has focused on comparing these concerns, of equal concern to me is whether we should entertain the merits of an “appeal” brought by a court clerk who disagrees with a judge’s order under GR 15. By quickly stepping over this issue to address the merits of the action taken by the trial court, I believe we set a dangerous precedent. I would dismiss this appeal on the ground that the court clerk lacks standing to appeal and concur in that portion of Justice González’s dissent.
Stephens, J.
¶59 I recognize court clerks carry out important functions under GR 15, but those functions should not be construed in a way that puts the clerk’s office in an adversarial relationship with the court issuing an order to seal or redact court records. Allowing the clerk to “appeal” the judge’s order on the ground that the order is unlawful is unprecedented. At a minimum, as Justice González’s dissent points out, the clerk is not an aggrieved party under RAP 3.1 and therefore lacks standing to appeal. Dissent at 19. More critically, the *27clerk serves as part of the court when acting in response to a judge’s order. The mere fact that GR 15 speaks to steps the clerk must take when the judge issues an order does not provide an opening to appeal an order the clerk believes is contrary to the rule or, more generally, is unlawful. I am concerned that recognizing the ability of a clerk to appeal in this instance will only invite further questions of other instances in which a clerk may feel obligated to challenge a judge’s order on the ground that it contravenes not merely a court rule, but a statute or constitutional provision.
¶60 While it is possible to conceive of a situation in which a clerk, as a member of the public, might seek to intervene in a case to raise the public interest in open courts and records under article I, section 10 of the Washington State Constitution, that is not posture of this case. See Yakima County v. Yakima Herald-Republic, 170 Wn.2d 775, 246 P.3d 768 (2011) (recognizing possibility of limited intervention of newspaper in criminal case in which both parties sought closure of court records). And, as the dissent notes, the clerk here disavows any reliance on Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 35, 640 P.2d 716 (1982), in which a nonparty newspaper filed a separate action against the trial judge. Dissent at 20 n.6. Thus, there is simply no proper party bringing this appeal. I do not deny that the questions raised in this case are interesting and important, but this fact merely tests our commitment to long-standing justiciability requirements; I would hold firm.
Fairhurst, J., concurs with Stephens, J.